Citation Nr: 0634301	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss on and after March 1, 2004.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
January 1946 and from October 1950 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.  By a rating action of 
January 2003, the RO increased the evaluation for the 
veteran's bilateral hearing loss from 20 percent to 40 
percent, effective November 4, 2002.  The 20 percent 
evaluation had been in effect since service connection was 
granted for bilateral hearing loss, effective July 30, 1987.  
A notice of disagreement with the January 2003 rating was 
received in February 2003, and a statement of the case was 
issued in September 2003.  

In a September 2003 rating action, the RO proposed to reduce 
the evaluation for bilateral hearing loss from 40 percent to 
20 percent.  Following the requisite 60 days, by a rating 
action in December 2003, the RO reduced the evaluation for 
bilateral hearing loss from 40 percent to 20 percent, 
effective March 1, 2004.  The veteran appealed those 
determinations to the Board.

The Board issued a decision in September 2005, that denied a 
rating in excess of 40 percent for bilateral hearing loss, 
for the period from November 4, 2002, to February 29, 2004.  
At the same time, the Board remanded for further development 
the matter of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss on and after March 1, 2004.  
Remand was accomplished via the Appeals Management Section 
(AMC) in Washington, DC.  The case has been returned to the 
Board for continuation of appellate review.  


FINDING OF FACT

Since March 1, 2004, hearing in the veteran's right ear has 
been at Level XI and hearing in his left ear has been at 
Level III.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for bilateral hearing 
loss, since March 1, 2004, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6110 
and 38 C.F.R. § 4.85(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in December 2002 and September 2005, satisfied 
the duty to notify provisions.  The claimant has been 
accorded examinations for disability evaluation purposes, and 
there is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue/s 
decided herein.  

While the initial denial from which the current claim stems 
was in January 2003, the claimant was thereafter provided an 
examination and the claim was readjudicated after appropriate 
notice was furnished the claimant.  To the extent that VA has 
failed to fulfill any duty to notify or assist the claimant, 
the Board finds that error to be harmless.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Evaluations of defective hearing range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing to 
Level XI for profound deafness.  38 C.F.R. § 4.85(a) and (d), 
Diagnostic Code 6100.  

Additionally, there are provisions for evaluating certain 
patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. at 25203.  Under 38 C.F.R. § 4.86(a), if pure 
tone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  In addition, under section 4.86(b), 
when a pure tone threshold is 30 dB or less at 1000 Hertz, 
and is 70 dB or more at 2000 Hertz, an evaluation could also 
be based either upon Table VI or Table VIa, whichever results 
in a higher evaluation.  

Analysis

The veteran asserts that he has difficulty following a one-
on-one discussion or group conversation; that he has severe 
problems discriminating speech; and that he has difficulty 
listening to television or listening on the telephone.  He 
reports that his right ear is completely deaf, while his left 
ear hearing acuity is almost gone.

The veteran was afforded an audiologic examination at a VA 
clinic in July 2004.  Pure tone thresholds in the right ear 
at the frequencies 1,000, 2,000 and 3,000 hertz (Hz), were 
not reported, apparently because accurate results could not 
be obtained; at 4,000 Hz, the clinician reported a value of 
110 decibels (dB).  Pure tone thresholds in the left ear, at 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hz were 50, 55, 
75 and 85 dB.  Speech recognition ability in the right ear 
was not recorded.  Speech recognition ability in the left ear 
was 90 percent.  

A VA audiologic examination for rating purposes was performed 
in April 2006.  Pure tone thresholds in the right ear at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hz, were 105, 105, 
105 and 105 dB, respectively, for an average of 105 dB.  Pure 
tone thresholds in the left ear, at the same frequencies, 
were 40, 50, 75 and 85 dB, respectively, for an average of 63 
dB.  Speech recognition ability was 0 percent in the right 
ear and 88 percent in the left ear.  

The results of the VA audiologic evaluations cited above 
correspond to Level XI hearing acuity in the right ear and 
Level III hearing acuity in the left ear.  Based on these 
numeric designations, the veteran's service-connected 
bilateral hearing loss does not support assignment of more 
than a 20 percent evaluation on and after March 1, 2004.  
With respect to the right ear, the Board has applied section 
4.86(a), the pertinent provision regarding exceptional 
patterns of hearing impairment.

There is no dispute that the veteran experiences significant 
hearing loss, as this has been verified by VA clinicians.  
However, the United States Court of Appeals for Veterans 
Claims has stated that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Hence, no basis is 
provided for assignment of a higher evaluation for the 
veteran's bilateral hearing loss in the period going forward 
since March 1, 2004.  


ORDER

An evaluation in excess of 20 percent for bilateral hearing 
loss on and after March 1, 2004 is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


